Exhibit 10.2

MINERAL PROPERTY ACQUISITION AGREEMENT

 

THIS AGREEMENT is made the 25day of March 2013.

BETWEEN:

 

SANTO MINING CORPORATION., a Nevada company, whose address is Avenida Sarasota
No. 20, Torre Empresarial, Suite # 1103, Santo Domingo, Dominican Republic (the
“Purchaser”); 

AND

GEXPLO GOLD SRL., a Limited Liability Corporation organized and existing in
accordance with the laws of the Dominican Republic, Mercantile Registry No.
72792SD, RNC 13070344-2, legal address of head office at Suite No. 315, No. 10
on Avenida Tiradentes, Naco, city of Santo Domingo, National District, duly
represented by its company manager, Mr. ALAIN FRENCH, English, (citizen of the
United Kingdom), of legal age, unmarried, businessman, holder of United Kingdom
Passport No. 705244743, residential address in Calle Panorama #1, Santo Domingo,
 in the National District (the “Seller”). 

 

WHEREAS:

A.                The Seller is the registered beneficial owner of an undivided
one hundred percent (100%) right, title and interest in and to the “RICHARD”
Mineral Exploration Concession Application in the Dominican republic consisting
of 220 Hectares located in Dominican Republic  as described in Schedule "A"
attached hereto (the "Property"); 

B.                 The Seller have agreed to sell to the Purchaser and the
Purchaser has agreed to purchase from the Seller, 100% right, title and interest
in and to the Property and any deposits of minerals on the Property, in
accordance with the terms and conditions hereinafter set forth.

 

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration for good and
valuable consideration, the receipt and sufficiency whereof the Seller hereby
acknowledge, THE PARTIES HERETO AGREE AS FOLLOWS:

 

--------------------------------------------------------------------------------

 

1.         Definitions

1.1       In this Agreement the following expressions shall, where the context
so admits, bear the meaning respectively set opposite them:

(a)    "Agreement”  means this Agreement, as the same may be amended,
supplemented or modified from time to time by mutual agreement of the parties.

(b)     “Closing Date” means the date on which the Seller receives a payment of
$10,000.00 and 1,000,000 shares of the Purchaser’s common stock, par value
$0.00001 (the “Common Stock”) from the Purchaser.

(c)    "Property"  means those certain mineral rights described in Schedule "A",
together with all leases, licenses, claims and all other interests derived from
any such permits, leases, licenses, claims and other interests necessary for the
development of the Properties or for the purpose of placing the Properties into
production or of continuing exploration on the Properties.

(d)   "Purchase Price” means the consideration specified in Subsection 3.2
hereof for the purchase of the Property by the Purchaser.

2.         Representations and Warranties of the Purchaser and the Seller

2.1       The Purchaser hereby represents and warrants to the Seller as follows:

(a)        it is a valid corporation duly incorporated under the laws of Nevada
and in good standing under the laws of Nevada;

(b)        it has duly obtained all corporate authorizations for the execution
of this Agreement and for the performance of this Agreement by it;

(c)        there is no provision in its memorandum or articles or equivalent
constituent documents, and no provision in an existing mortgage, indenture,
guarantee, contract or agreement binding on it, and no provision in any statute,
rule, regulation, judgment, decree, order, franchise or permit applicable to it,
which would be contravened by its execution, delivery or performance of this
Agreement, and to the best of its knowledge it is not in default under any such
mortgage, indenture, guarantee, contract or agreement or in violation of any
such statute, rule, regulation, judgment, decree, order, franchise or permit,
which default or violation would have material adverse effect on the Purchaser;
and

(d)       no proceedings are pending for, and it is unaware of any basis for the
institution of, any proceedings relating to the dissolution or winding up of it
or the placing of it in bankruptcy or subject to any other laws governing the
affairs of insolvent persons.

2.2       The representations and warranties contained in subsection 2.1 are
provided for the exclusive benefit of the Seller, and a breach of any one or
more thereof may be waived by the Seller, in whole or in part, at any time
without prejudice to their rights in respect of any other breach of the same or
any other representation or warranty; and the representations and warranties
contained in that subsection shall survive the execution hereof.

 

2

--------------------------------------------------------------------------------

 

2.3       The Seller hereby represents and warrants to the Purchaser as follows:

(a)        the Seller is, and at the time of transfer to the Purchaser of the
Property will be, the recorded and beneficial owner of a 100% undivided right,
title and interest in and to the Property free and clear of all liens, charges,
encumbrances, claims, liabilities and adverse interests of any nature or kind,
and no taxes or rentals are or will be due in respect of any thereof;

(b)        the Property, as described in Schedule "A", are owned by the Seller
free and clear of all liens, charges and encumbrances; 

(c)        there is no adverse claim or challenge to the ownership of or title
to the Property nor to the knowledge of the Seller after due inquiry is there
any basis therefor, and there are no outstanding agreements or options or other
rights to acquire or purchase his interest in the Property or any portion
thereof, and no person, other than the Seller pursuant to the provisions hereof,
has any royalty or other interest whatsoever in production from the Property or
otherwise;

(d)       the Seller is the sole recorded and beneficial owner of the Property,
and has the full right, title, capacity and authority to own the Property and to
enter into this Agreement with the Purchaser and perform its obligations
hereunder, and the execution, delivery and performance hereof by Seller will
neither constitute a default under or violate any provisions of any mortgage,
indenture, guarantee, contract or agreement binding on Seller or any statute,
rule, regulation, judgment, decree, order, franchise or permit applicable to
Seller nor, if the Seller is a company, any provision of its memorandum,
articles, by-laws or other constitutional documents;

(e)        the Seller holds all permits, licenses, consents and authorities
issued by any government or governmental authority which are necessary in
connection with the ownership and operation of its business and the ownership of
the Property

(f)        the mineral claim application and or mineral claim comprising the
Property have been properly staked and recorded and are in good standing under
all applicable laws of the Dominican Republic and the Purchaser acknowledges
that the Property is an application for exploration concession registered with
the Dominican Republic Authority (Direccion General Mineria);

(g)        neither the Seller nor, to the best of their knowledge, any
predecessor in interest or title of the Seller to the Property has done anything
whereby the Property may be encumbered or subject to any liability or adverse
interest of any nature or kind;

(h)        each and every mineral claim application and or mineral claim in
respect of the Property has been duly made, granted and recorded, and is free of
defects and in good standing pursuant to the laws of the jurisdiction in which
the Property is situate; and

 

3

--------------------------------------------------------------------------------

 

2.4       The representations and warranties contained in subsection 2.3 are
provided for the exclusive benefit of the Purchaser, and a breach of any one or
more thereof may be waived by the Purchaser, in whole or in part, at any time
without prejudice to its rights in respect of any other breach of the same or
any other representation or warranty; and the representations and warranties
contained in that subsection shall survive the execution hereof.

2.5       The representations and warranties of the parties hereinbefore set out
are conditions upon which the parties have relied on in entering into this
Agreement.  Any defaulting party shall be liable and shall indemnify and save
harmless the non-defaulting party from any and all loss (including economic
loss), costs, damages, actions and suits arising out of or in connection with
any breach of any representation, warranty, covenant, agreement or condition
made by it and contained in this Agreement.

3.         Acquisition of the Property

3.1       The Seller, subject to the terms hereof, hereby agrees to sell to the
Purchaser and, on the Closing Date, to transfer to the Purchaser, a 100%
undivided right, title and interest in and to the Property free from all liens,
mortgages, charges, pledges, encumbrances, claims, liabilities, adverse
interests or other burdens of any nature or kind (each, a "burden") with all
rights now or thereafter attached thereto. If the Purchaser should notify the
Seller in writing of any burden or burdens against the Property then the Seller
shall, after ascertaining the validity thereof, which shall be prosecuted in
good faith, and in any event within a reasonable period of time after
notification thereof by the Purchaser, attend to the discharge of such burden or
burdens at their own expense, or will indemnify the Purchaser against the same
and will provide such security as may reasonably be requested by the Purchaser
to secure such indemnity.

 

The Purchaser agrees to purchase the Property and pay the consideration
hereinafter specified.

3.2       The Seller shall receive the following as payment for the sale of the
Property (the “Purchase Price”):

(a)    1,000,000 shares of the Purchaser’s Common Stock, to be issued to the
Seller or assigns on the Closing Date;

(b)   A non-refundable cash payment of $10,000.00, to be paid to the Seller on
the Closing Date; and

3.3       Seller recognizes that the acquisition by the Purchaser of the
Property is subject to the approval of regulatory authorities in the Dominican
Republic and, accordingly, the Seller agrees to do and complies with all such
other acts and things as are reasonably required by the regulatory authorities
to transfer the Property and shall hold the Property for the benefit of
Purchaser until such transfer occurs.  Where a variation in the terms of this
Agreement is reasonably required by the regulatory authorities, such change will
be deemed to be accepted by the parties hereto and form part of the terms of
this Agreement, provided that such change does not materially effect the share
structure, funding amount or scheduling as set out in this Agreement.

 

4

--------------------------------------------------------------------------------

 

4.         Registration and Transfer of Property

4.1       Seller shall execute such transfer documents (hereinafter referred to
as the "Property Transfer Documents") as the Purchaser or its counsel may
reasonably deem necessary to assign, transfer and assure to the Purchaser, good,
safe and marketable holding and title to 100% undivided right, title and
interest in and to the Property, to be held in escrow and delivered to the
Purchaser on the Closing Date.

4.2       The Purchaser shall be entitled to record all Property Transfer
Documents contemplated hereby at its own cost with the appropriate government
office to effect legal transfer of the Property into the name of the Purchaser,
provided that the Purchaser shall hold the Property subject to the terms of this
Agreement until payment of the Purchase Price, it being understood that the
transfer of legal title to the Property to the Purchaser prior to the payment of
the entire Purchase Price is for administrative convenience only.

5.         Obligations of the Purchaser under this Agreement

5.1       Upon thirty six (36) months following the Initial Exploration Funding,
the Purchaser shall be required to expend $200,000.00 in geological and mining
exploration expense on the Property and provide audited proof of such
exploration to the Seller;

5.2       Purchaser shall pay all property transfer fees and costs associated
with the transfer of the Property, and agrees to diligently continue the
property permitting and licensing process following the Closing Date.  Purchaser
shall maintain the Property in full force and compliance and agrees to deliver
to the Purchaser of any official notices within twenty-four (24) hours of
receipt.  Any failure to comply with this Section 5.2 shall be remedied and
cured by Seller at the appropriate Dominical Republic regulatory agencies, and
any associated costs to the Seller shall be reimbursed by the Purchaser;

5.3       Seller shall be entitled to receive a Five Percent (5%) of any Net
Smelter Return (“NSR”) on the Property, payable within 10 days of receipt by the
Purchaser from a smelter.

5.4       During the term described above in paragraph 5.1 of this Agreement the
Purchaser agrees to share all exploration data and surveys with the Seller and
its respective successors and assigns. 

6.         Obligations of the Seller during the Currency of this Agreement

6.1       From the date of this Agreement until the transfer of the Property,
the Seller shall:

 (a)       maintain the Property in good standing by the doing and filing of
assessment work or the making of payments in lieu thereof, by the payment of
taxes and rentals, and the performance of all other actions which may be
necessary in that regard and in order to keep the Property free and clear of all
liens and other charges arising from the Purchaser's activities thereon, except
those at the time being contested in good faith by the Purchaser;

(b)        permit the Purchaser, their employees, agents and designated
consultants, at their own risk, access to the Property at all reasonable times
and the Seller agrees to indemnify the Purchaser against and save it harmless
from all costs, claims, liabilities, expenses and damages of any nature or kind
that the Seller may incur or suffer as a result of any injury (including injury
causing death) to any employee, agent or designated consultant of the Purchaser
while on the Properties;

 

5

--------------------------------------------------------------------------------

 

(c)        do all work on the Property in a good and workmanlike fashion and in
accordance with all applicable laws, regulations, orders and ordinance of any
governmental authority; and

(d)       indemnify and save the Purchaser  harmless in respect of any and all
costs, claims, liabilities and expenses arising out of the Seller’s  activities
on the Property; provided that the Seller shall incur no obligations hereunder
in respect of any such costs, claims, liabilities and expenses arising or
damages suffered after the termination of this Agreement if upon the termination
of this Agreement any workings on or improvements to the Property made by the
Purchaser are left in a safe condition.

7.         Notice of Default

7.1       Any failure of the Purchaser to comply with the terms of this
agreement including, but not limited to, those obligations under Section 3.2,
5.1, 5.3, 5.4 shall constitute a default under this Agreement (“Default”).  

7.2       In the event of default, the Seller shall provide the Purchaser with
written notice of such default and the Purchaser shall have ten (10) business
days from the delivery of such written notice from the Seller within which to
cure any Default.

7.3       If the Purchaser fails to cure the Default within ten (10) business
days written notice, the Purchaser shall waive all of its rights to the
Property, all prior cash payments, all transfer of shares, which shall be
considered as liquid damages under this Agreement, and shall be required to
return all right, title, and interest in the Property to the Seller or its
successor and assigns. 

8.         Termination of This Agreement

8.1       If the Closing Date does not occur within [__] days of the date of
this Agreement, this Agreement may be terminated by either party by giving
written notice of such to the other party. 

8.2       The Purchaser shall have the right, within a period of 180 days
following the termination of this Agreement, to remove from the Property all
buildings, plant, equipment, machinery, tools, appliances and supplies which
have been brought upon the Property by or on behalf of the Purchaser, and any
such Property not removed within such 180-day period shall thereafter become the
Property of the Seller.

9.         Force Majeure

9.1       If the Purchaser is at any time either during the Acquisition Period
or thereafter prevented or delayed in complying with any provisions of this
Agreement by reason of strikes, walk-outs, labor shortages, power shortages,
fires, wars, acts of God, governmental regulations restricting normal
operations, shipping delays or any other reason or reasons beyond the control of
the Purchaser, then the time limited for the performance by the Purchaser of its
obligations hereunder shall be extended by a period of time equal in length to
the period of each such prevention or delay, provided, however, that nothing
herein shall discharge the Purchaser from its obligations hereunder to maintain
the Property in good standing.

 

6

--------------------------------------------------------------------------------

 

9.2       The Purchaser shall give prompt notice to the Seller of each event of
force majeure and upon cessation of such event shall furnish the Seller with
notice to that effect together with particulars of the number of days by which
the obligations of the Purchaser hereunder have been extended by virtue of such
event of force majeure and all preceding events of force majeure.

9.3       After the Commencement of Commercial Production, the Purchaser shall
work, mine and operate the Property during such time or times as the Purchaser
in its sole judgment considers such operations to be profitable. The Purchaser
may suspend or curtail operations, both before and after Commencement of
Commercial Production, during periods when the products derived from the
Property cannot be profitably sold at prevailing prices or if an unreasonable
inventory thereof, in the Purchaser's sole judgment, has accumulated or would
otherwise accumulate.

10.       Confidential Information

10.1     No information furnished by either party hereunder in respect of the
activities carried out on the Property by either party, or related to the sale
of substances derived from the Property, shall be published or otherwise
disclosed or disseminated by either party without the prior written consent of
either party, but such consent in respect of the reporting of factual data shall
not be unreasonably withheld, and shall not be withheld in respect of
information required to be publicly disclosed pursuant to applicable securities
or corporate laws.

10.2     The consent required by paragraph 10.1 will not apply to a disclosure:

(a)        to an Affiliate, consultant, contractor or subcontractor that has a
bona fide need to be informed;

(b)        to any third party to whom the disclosing party contemplates a
transfer of all or any part of its interest in this Agreement;

(c)        to a governmental agency or to the public which such party believes
in good faith is required by pertinent laws or regulation or the rules of any
applicable stock exchange;

(d)       to an investment dealer, broker, bank or similar financial
institution, in confidence if required as part of a due diligence investigation
by such financial institution in connection with a financing required by such
party or its shareholders or affiliates to meet, in part, its obligations under
this Agreement; or

 

7

--------------------------------------------------------------------------------

 

(e)        in a prospectus or other offering document pursuant to which such
party proposes to raise financing to meet, in part, its obligations under this
Agreement.          

11.       Notice

11.1     Each notice, demand or other communication required or permitted to be
given under this Agreement shall be in writing and shall be sent by prepaid
registered mail deposited in a post office addressed to the party entitled to
receive the same, or delivered to such party, at the address for such party
specified above or given by facsimile (with electronic confirmed receipt).  The
date of receipt of such notice, demand or other communication shall be the date
of delivery thereof if delivered, the first business day after the date of
transmission if given by facsimile (with electronic confirmed receipt) or, if
given by registered mail as aforesaid, shall be deemed conclusively to be the
fifth day after the same shall have been so mailed, except in the case of
interruption of postal services for any reason whatsoever, in which case the
date of receipt shall be the date on which the notice, demand or other
communication is actually received by the addressee.

11.2     Either party may at any time and from time to time notify the other
party in writing of a change of address and the new address to which notice
shall be given to it thereafter until further change.

12.       General

12.1     This Agreement shall supersede and replace any other agreement or
arrangement, whether oral or written, heretofore existing between the parties in
respect of the subject matter of this Agreement.

12.2     The parties have not created a partnership and nothing contained in
this Agreement shall in any manner whatsoever constitute any party the partner,
agent or legal representative of any other party, nor create any fiduciary
relationship between them for any purpose whatsoever.  No party shall have any
authority to act for, or to assume any obligations or responsibility on behalf
of, any other party except as may be, from time to time, agreed upon in writing
between the parties or as otherwise expressly provided.

12.3     No consent or waiver expressed or implied by either party in respect of
any breach or default by the other in the performance by such other of its
obligations hereunder shall be deemed or construed to be a consent to or a
waiver of any other breach or default.

12.4     The parties shall promptly execute or cause to be executed all
documents, deeds, conveyances and other instruments of further assurance which
may be reasonably necessary or advisable to carry out fully the intent of this
Agreement or to record wherever appropriate the respective interests from time
to time of the parties in the Property.

12.5     The Purchaser may assign right, title and interest in and to the
Property to a third party, only upon written consent of the Seller.

12.6     The Seller may assign its rights and obligations under this Agreement
without prior consent of the Purchaser.

 

8

--------------------------------------------------------------------------------

 

12.7     This Agreement is subject to the approval of the appropriate regulatory
authorities and the parties agree to such reasonable amendments as may be
required by those regulatory authorities.

12.8     The Purchaser agrees to indemnify and hold harmless the Seller from and
against any and all losses, claims, damages, liabilities and expenses
(including, but not limited to, claims arising from any environmental
liabilities).

12.9     This Agreement shall be governed by, and construed in accordance with,
the laws in force in the Dominican Republic.

12.10   This Agreement shall inure to the benefit of and be binding upon the
parties and their respective successors and permitted assigns.

 

IN WITNESS WHEREOF the Seller has hereunto set his hand, and the corporate seal
of the Purchaser has hereunto been affixed in the presence of its duly
authorized officers in that behalf, as of the day and year first above written.

 

 

SIGNED AND DELIVERED BY
SANTO MINING CORPORATION.


Per: /s/ ALAIN FRENCH        
         Authorized Signatory

 

 

SIGNED AND DELIVERED BY
GEXPLO GOLD SRL.

        
Per:  /s/ ALAIN FRENCH 

        Authorized Signatory

 

9

--------------------------------------------------------------------------------

 

Schedule "A"

THE PROPERTY

 

The Richard Claim: RICHARD  is located in the province of Sánchez Ramírez, in
the municipality of Cotuí, section of Hatillo and in the village of La Jagua
Mocha, located in the topographical map Zambrana (Hatillo) #6172-I (55)
complying with the terms of the mining law #146 and its regulations.

The total area of the exploration application is 220 mining hectares.

 

The point of beginning (PP in its Spanish acronym)) is located 56.35 metros
distance in the magnetic direction S41o-00’E from the Reference Point (PR
Spanish Acronym). This PP is identified on the ground by a concrete monument
with the initials “PP” and with a partially buried two inch diameter PVC tube
filled with concrete. The “PP” is located at the UTM Coordinates UTM N2091800 y
E381000 (Datum NAD27). 

 

The Point of Reference (PR) is identified on the ground in the same manner as
the “PP” and is located at the coordinates UTM N2091835 y E380950 (Datum NAD27).

 

The Point of reference has been connected the Three (3) visuals with landmarks
on the ground with the initials V1, V2, y V3 in the following manner:

 

 

FROM

 

 

TO

MAGNETIC DIRECTION

DistancE

(metERS)

DIRECT POSITIVE ANGLE


PR

PP=A

S41o-00’E

56.35

00’-00”


PR

V1

S22o-00’E

24.10

19’-00”

PR

V2

S15o-00’W

14.10

56’-00”

PR

V3

N87 o-00’W

19.75

134’-00”

 

 

 

 

 

10

--------------------------------------------------------------------------------

 

The “RICHARD” exploration concession boundaries will follow the direction on the
Universal Mercator (UTM) grid, on vertices with incoming and outgoing angles of
90%, according to that outlined in the following:

 

From

point

 

to

point

Cardinal Direction

Distance

Meters

UTM NortH

(FROM POINT)

UTM EAST

(FROM POINT)


PP=A


B

South

535

N2091800

E381000


B


C

East

1,000

N2091300

E381000


C


D

South

300

N2091300

E382000


D


E

West

3,000

N2091000

E382000


E


F

North

500

N2091000

E379000


F


G

East

200

N2091500

E379000


G


H

North

500

N2091500

E379200


H


I

East

1,800

N2092000

E379200


I


PP=A

South

165

N2092000

E381000

 

[x13040410314702.jpg]

 

11

--------------------------------------------------------------------------------

 

[x13040410314703.jpg]

                                                      

